Exhibit 99.1 Date: July 28, 2016 Contact: Gregory P. Sargen Executive Vice President & CFO Phone: 201-804-3055 Email: gregory.sargen@cambrex.com Release: Immediate CAMBREX REPORTS SECOND QUARTER 2 - Sales increased 12% for the quarter and full year sales and profit guidance increased - - New $50 million production facility in Iowa completed and in operation - - Conference call at 8:30 a.m. ET on July 28 , 2016 - East Rutherford, NJ – July 28, 2016 – Cambrex Corporation (NYSE: CBM) reports results for the second quarter ended June 30, 2016. Highlights - Sales increased 12% (11% excluding the impact of foreign currency) to $119.1 million compared to $106.4 million in the same quarter last year. - GAAP Diluted EPS from continuing operations was $0.63 compared to $0.60 in the same quarter last year and Adjusted Diluted EPS was $0.68 compared to $0.63 in the same quarter last year. - Adjusted EBITDA increased 6% to $36.7 million compared to $34.6 million in the same quarter last year (see table at the end of this release). - Net cash was $52.5 million at the end of the second quarter, a decrease of $33.1 million during the quarter. - The Company closed on a new five-year $500 million Senior Revolving Credit Facility that provides significant flexibility to execute its growth strategy. - The Company increased its financial guidance for full year sales and Adjusted EBITDA. The Company expects full year 2016 sales, excluding the impact of foreign currency, to increase between 10% and 13% compared to 2015. The Company expects Adjusted EBITDA to be between $144 and $149 million, a 12% to 16% increase compared to 2015 (see Financial Expectations section below). “We are very pleased with our second quarter and year to date results. Sales growth and profit margins year to date are in line with our outlook coming into the year and we expect continued strong growth in the second half of 2016,” commented Steven M. Klosk, President and Chief Executive Officer of Cambrex. “We saw growth across all product categories and we were also awarded two new late stage projects, demonstrating that we continue to be favorably positioned to take advantage of positive market dynamics. Our first half results, coupled with our visibility into the rest of the year, provide the basis for our increased financial guidance. 1 “Earlier this month we announced the completion and validation of our $50 million state-of-the-art production and warehousing expansion at our Charles City, Iowa facility. As overall industry trends remain favorable, we will continue to invest aggressively to increase our small and large scale capabilities.” Basis of Reporting The Company has provided a reconciliation of GAAP amounts to adjusted (i.e. Non-GAAP) amounts at the end of this press release. Cambrex management believes that the adjusted amounts provide useful information to investors due to the magnitude and nature of certain expenses recorded in the GAAP amounts. Second Quarter 201 6 Operating Results – Continuing Operations Sales were $119.1 million, compared to $106.4 million in the same period last year, representing a 12% increase. Foreign exchange favorably impacted reported sales growth by 1%. The sales increase primarily reflects higher volumes in all of our product categories, partially offset by lower pricing. Gross margins decreased to 41% from 43% compared to the same quarter last year. The decrease was primarily due to lower pricing and higher inventory reserves, including higher reprocessing costs, partially offset by favorable product mix. Foreign currency had a negligible impact on gross margins in the second quarter of 2016. Selling, general and administrative expenses were $13.6 million, compared to $14.1 million in the same quarter last year. The decrease was mainly due to lower bonus, recruiting and relocation expenses, partially offset by increased personnel costs and sales and marketing expenses. Research and development expenses were $4.1 million, compared to $2.7 million in the same quarter last year. The increase is primarily related to increased personnel costs and costs to develop new generic drug products. Operating profit increased to $30.8 million from $29.2 million in the same quarter last year. The increase in operating profit was primarily the result of higher gross profit, partially offset by higher research and development and sales and marketing expenses. Adjusted EBITDA was $36.7 million compared to $34.6 million in the same quarter last year. Income tax expense was $9.8 million resulting in an effective tax rate of 32% compared to expense of $9.5 million and an effective tax rate of 33% in the same quarter last year. 2 Income from continuing operations was $20.8 million or $0.63 per share compared to $19.5 million or $0.60 per share in the same quarter last year. Adjusted income from continuing operations was $22.3 million or $0.68 per share, compared to $20.5 million or $0.63 per share in the same quarter last year (see table at the end of this release). Capital expenditures and depreciation were $9.9 million and $5.5 million, respectively, compared to $14.5 million and $5.2 million, respectively, in the same quarter last year. The decrease in net cash of $33.1 million during the quarter was primarily due to the timing of accounts receivable collections, increased inventory production and capital spending. Financial Expectations – Continuing Operations The following table shows the Company’s current expectations for its full year 2016 financial performance versus its expectations from the previous quarter: Current Expectations Previous Expectations Gross sales increase 10% - 13 8% - 12% Adjusted EBITDA (in millions) - $149 - $148 Adjusted income from continuing operations per share - - Free cash flow (in millions) - $70 - $70 Capital expenditures (in millions) - $75 - $75 Depreciation (in millions) - $27 - $28 Effective tax rate 32% - 34% 32% - 34% Consistent with prior guidance for the full year 2016, these financial expectations are for continuing operations and exclude the impact of any potential acquisitions, divestitures, restructuring activities, outcomes of tax disputes and any charges related to any future sale of the Company’s Zenara business located in Hyderabad, India. Sales expectations exclude the impact of foreign exchange. EBITDA, Adjusted EBITDA and Adjusted income from continuing operations per share for 2016 will be computed on a basis consistent with the reconciliation of the second quarter 2016 financial results in the tables at the end of this release. Free cash flow is defined as the change in debt, net of cash during the year. The tax rate will be sensitive to the Company’s geographic mix of income. The financial information contained in this press release is unaudited, subject to revision and should not be considered final until the Company’s second quarter 2016 Form 10-Q is filed with the SEC. 3 Conference Call and Webcast A conference call to discuss the Company’s second quarter 2016 results will begin at 8:30 a.m. Eastern Time on July 28, 2016 and can be accessed by calling 1-844-244-1943 for domestic and +1-513-988-8630 for international. Please use the passcode 56378506 and call approximately 10 minutes prior to the start time. A webcast will be available in the Investors section on the Cambrex website located at www.cambrex.com.A telephone replay of the conference call will be available through August 4, 2016 by calling 1-855-859-2056 for domestic and +1-404-537-3406 for international. Please use the passcode 56378506 to access the replay. About Cambrex Cambrex Corporation is an innovative life sciences company that provides products, services and technologies to accelerate the development and commercialization of small molecule therapeutics. The Company offers Active Pharmaceutical Ingredients (“APIs”), advanced intermediates and enhanced drug delivery products for branded and generic pharmaceuticals. Development and manufacturing capabilities include enzymatic biotransformations, high potency APIs, high energy chemical synthesis, controlled substances and formulation of finished dosage form products. For more information, please visit www.cambrex.com. Forward Looking Statements This document contains “forward-looking statements,” including statements or tables regarding expected performance, especially those set forth under the heading “Financial Expectations – Continuing Operations,” “Highlights” and those attributed to our President and Chief Executive Officer in this document. These and other forward looking statements may be identified by the fact that they use words such as “guidance,” “expects,” “anticipates,” “intends,” “estimates,” “believes” or similar expressions. Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations. The factors described in Item 1A of Part I of the Company’s Annual Report on Form 10-K for the period ended December 31, 2015, captioned “Risk Factors,” or otherwise described in the Company’s filings with the SEC provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, market acceptance and adoption rate of its customers’ products, government legislation and regulations (including those pertaining to environmental issues), tax rate, interest rate, technology, manufacturing and legal issues, including the outcome of outstanding litigation, environmental matters, changes in foreign exchange rates, uncollectible receivables, the timing of orders or shipments and the Company’s ability to meet its production plan and customer delivery schedules, expected timing of completion of capacity expansions, loss on disposition of assets, the Company’s ability to dispose of Zenara assets held for sale, cancellations or delays in renewal of contracts, lack of suitable raw materials, the Company’s ability to receive regulatory approvals for its products, continued demand in the U.S. for late stage clinical products and the successful outcome of the Company’s investment in new products. 4 For further details and a discussion of these and other risks and uncertainties, investors are encouraged to review the Cambrex Annual Report on Form 10-K for the fiscal year ended December 31, 2015, including the Forward-Looking Statement sections therein, and other filings with the SEC. The Company cautions investors and potential investors not to place significant reliance on the forward-looking statements contained in this press release and to give careful consideration to the risks and uncertainties listed above and contained in the Company’s SEC filings. The forward-looking statements in this press release speak only as of the date of this document, and the Company undertakes no obligation to update or revise any of these statements. Use of Non-GAAP Financial Measures EBITDA, Adjusted EBITDA and Adjusted Income from Continuing Operations are non-GAAP financial measures. The Company defines EBITDA as operating profit plus depreciation and amortization expense and Adjusted EBITDA excludes the impact of any potential acquisitions, restructuring activities and charges related to any future sale or closure of the Company’s Zenara business located in Hyderabad, India. Adjusted Income from Continuing Operations is calculated in a manner consistent with that shown in the table at the end of this release. Other companies may have different definitions of EBITDA, Adjusted EBITDA and Adjusted Income from Continuing Operations. Therefore, these measures may not be comparable with non-GAAP financial measures provided by other companies. EBITDA, Adjusted EBITDA and Adjusted Income from Continuing Operations should not be considered alternatives to measurements required by U.S. GAAP, such as net income or operating profit, and should not be considered a measure of Cambrex’s liquidity. Cambrex uses EBITDA, Adjusted EBITDA and Adjusted Income from Continuing Operations among several other metrics to assess and analyze its operational results and trends. Cambrex also believes EBITDA, Adjusted EBITDA and Adjusted Income from Continuing Operations are useful to investors because they are common operating performance metrics as well as metrics routinely used to assess potential enterprise value. Cambrex has provided a reconciliation of U.S. GAAP amounts to non-GAAP amounts at the end of this press release. 5 CAMBREX CORPORATION Statements of Profit and Loss For the Quarters Ended June 30, 2016 and 2015 (in thousands, except per-share data) % of % of Amount Sales Amount Sales Gross Sales $ 119,054 $ 106,379 Commissions, Allowances and Rebates 833 365 Net Sales 118,221 106,014 Other Revenue 417 621 Net Revenues 118,638 106,635 Cost of Goods Sold 70,081 % 60,690 % Gross Profit 48,557 % 45,945 % Operating Expenses: Selling, General and Administrative Expenses 13,607 % 14,078 % Research and Development Expenses 4,125 % 2,703 % Total Operating Expenses 17,732 % 16,781 % Operating Profit 30,825 % 29,164 % Other Expenses/(Income): Interest Expense, Net 46 474 Other Expenses/(Income), Net 180 ) Income Before Income Taxes 30,599 % 28,922 % Provision for Income Taxes 9,789 9,472 Income from Continuing Operations $ 20,810 % $ 19,450 % (Loss)/Income from Discontinued Operations, Net of Tax ) 213 Net Income $ 20,494 % $ 19,663 % Basic Earnings/(Loss) per Share of Common Stock: Income from Continuing Operations $ 0.65 $ 0.62 (Loss)/Income from Discontinued Operations, Net of Tax $ ) $ 0.01 Net Income $ 0.64 $ 0.63 Diluted Earnings/(Loss) per Share of Common Stock: Income from Continuing Operations $ 0.63 $ 0.60 (Loss)/Income from Discontinued Operations, Net of Tax $ ) $ 0.01 Net Income $ 0.62 $ 0.61 Weighted Average Shares Outstanding Basic 32,063 31,344 Diluted 32,926 32,440 6 CAMBREX CORPORATION Statements of Profit and Loss For the Six Months Ended June 30, 2016 and 2015 (in thousands, except per-share data) % of % of Amount Sales Amount Sales Gross Sales $ 212,989 $ 184,563 Commissions, Allowances and Rebates 1,336 816 Net Sales 211,653 183,747 Other Revenue 1,726 413 Net Revenues 213,379 184,160 Cost of Goods Sold 125,923 % 109,136 % Gross Profit 87,456 % 75,024 % Operating Expenses: Selling, General and Administrative Expenses 27,652 % 27,829 % Research and Development Expenses 7,603 % 5,358 % Total Operating Expenses 35,255 % 33,187 % Operating Profit 52,201 % 41,837 % Other (Income)/Expenses: Interest (Income)/Expense, Net (9 ) 950 Other Expense/(Income), Net 214 ) Income Before Income Taxes 51,996 % 41,057 % Provision for Income Taxes 16,341 13,239 Income from Continuing Operations $ 35,655 % $ 27,818 % Loss from Discontinued Operations, Net of Tax ) ) Net Income $ 35,076 % $ 27,656 % Basic Earnings/(Loss) per Share of Common Stock: Income from Continuing Operations $ 1.12 $ 0.89 Loss from Discontinued Operations, Net of Tax $ ) $ ) Net Income $ 1.10 $ 0.88 Diluted Earnings/(Loss) per Share of Common Stock: Income from Continuing Operations $ 1.09 $ 0.86 Loss from Discontinued Operations, Net of Tax $ ) $ 0.00 Net Income $ 1.07 $ 0.86 Weighted Average Shares Outstanding Basic 31,975 31,271 Diluted 32,848 32,309 7 CAMBREX CORPORATION Consolidated Balance Sheets As of June 30, 2016 and December 31, 2015 (in thousands) June 30, December 31, Assets Cash and Cash Equivalents $ 52,473 $ 43,974 Trade Receivables, Net 67,692 90,920 Other Receivables 10,828 7,278 Inventories, Net 140,136 109,920 Prepaid Expenses and Other Current Assets 8,778 7,187 Total Current Assets 279,907 259,279 Property, Plant and Equipment, Net 204,178 186,487 Goodwill 32,552 32,063 Intangible Assets, Net 7,469 6,691 Deferred Income Taxes 9,446 19,259 Other Non-Current Assets 3,323 1,760 Total Assets $ 536,875 $ 505,539 Liabilities and Stockholders' Equity Accounts Payable $ 36,639 $ 39,257 Deferred Revenue and Advance Payments 7,467 16,298 Accrued Expenses and Other Current Liabilities 36,608 44,247 Short-Term Debt - 30,000 Total Current Liabilities 80,714 129,802 Advance Payments 39,000 - Deferred Income Taxes 7,697 7,735 Accrued Pension Benefits 41,724 42,661 Other Non-Current Liabilities 14,689 14,506 Total Liabilities $ 183,824 $ 194,704 Stockholders’ Equity $ 353,051 $ 310,835 Total Liabilities and Stockholders’ Equity $ 536,875 $ 505,539 8 CAMBREX CORPORATION Reconciliation of GAAP to non-GAAP Results For the Quarters and Six Months Ended June 30, 2016 and 2015 (in thousands) Second Quarter 2016 Second Quarter 2015 Operating Profit $ 30,825 $ 29,164 Restructuring Expenses 154 - Adjusted Operating Profit 30,979 29,164 Depreciation and Amortization 5,696 5,388 Adjusted EBITDA $ 36,675 $ 34,552 Six Months 2016 Six Months 2015 Operating Profit $ 52,201 $ 41,837 Restructuring Expenses 444 - Adjusted Operating Profit 52,645 41,837 Depreciation and Amortization 11,274 10,685 Adjusted EBITDA $ 63,919 $ 52,522 9 CAMBREX CORPORATION Reconciliation of GAAP to non-GAAP Results For the Quarters and Six Months Ended June 30, 2016 and 2015 (in thousands) Second Quarter 2016 Second Quarter 2015 Diluted EPS Diluted EPS Income from Continuing Operations $ 20,810 $ 0.63 $ 19,450 $ 0.60 Restructuring Expenses 154 0.00 - - Stock-Based Compensation, Net of Tax 1 1,146 0.03 862 0.03 Amortization of Purchased Intangibles 211 0.01 166 0.01 Adjusted Income from Continuing Operations 2 $ 22,321 $ 0.68 $ 20,478 $ 0.63 Six Months 2016 Six Months 2015 Diluted EPS Diluted EPS Income from Continuing Operations $ 35,655 $ 1.09 $ 27,818 $ 0.86 Restructuring Expenses 444 0.01 - - Stock-Based Compensation, Net of Tax 1 2,144 0.07 1,562 0.05 Amortization of Purchased Intangibles 387 0.01 335 0.01 Adjusted Income from Continuing Operations 2 $ 38,630 $ 1.18 $ 29,715 $ 0.92 1 Tax rate estimated at 35% for stock-based compensation. 2 Diluted earnings per share for adjusted income from continuing operations is based on the weighted number of diluted shares outstanding for the quarter and year. As such, the sum of the quarters may not necessarily equal the full year. In addition, the sum of the line items may not equal due to rounding. # # # 10
